 



EXHIBIT 10.11

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

     This First Amendment to Employment Agreement (this “Amendment”) is entered
into this 23rd day of March, 2004 (the “Effective Date”), by and between Gerald
E. Bisbee, Jr., Ph.D. (“Executive”) and ReGen Biologics, Inc. (the “Company”).

     WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of September 22, 1998 (the “Employment Agreement”); and

     WHEREAS, the Company and Executive desire to revise certain provisions of
the Employment Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants and obligations
set forth in this Amendment, the Company and the Executive hereby agree that the
Employment Agreement is hereby amended as follows:

1. Section 4(c) of the Employment Agreement (relating to insurance coverage for
Executive) is deleted in its entirety and subsection (d) is redesignated as
subsection (c).

2. Section 7(b) of the Employment Agreement (relating to termination without
cause) is amended as follows:

     (a) the phrases “nine (9) months” in both the first and second sentences
(relating to the severance payment period) shall be changed to “twelve (12)
months”;

     (b) the phrase “ninety (90) days” (relating to the stock option exercise
period) shall be changed to “twelve (12) months”; and

     (c) the last sentence (relating to the retention of the Company’s principal
place of business in California) shall be deleted in its entirety.

3. Sections 8(b) and (c) of the Employment Agreement (relating to change of
control) shall be amended by changing the phrase “nine (9) months” to “twelve
(12) months” both times it appears.

4. Section 12 of the Employment Agreement is deleted in its entirety and the
following substituted in lieu thereof:

“12. Notices. Any notice or communication under this Agreement will be in
writing and sent by registered or certified mail addressed to the respective
parties as follows:

         

  If to the Company:   Legal Counsel

      ReGen Biologics, Inc.

      509 Commerce Street, East Wing

      Franklin Lakes, NJ 07417

 



--------------------------------------------------------------------------------



 



         

  If to the Executive:   Gerald E. Bisbee Jr. Ph.D.

      110 Wellesley Drive

      New Canaan, CT 06840

All notices, requests, demands and other communications shall be deemed received
three (3) days after the date postmarked if (i) delivered by hand and receipted
for by the party to whom such notice or other communication shall have been
directed, or (ii) sent by prepaid mail, properly addressed. Executive shall
notify the Company by certified mail of any change in his address, and
thereafter, the Company shall forward any notices under this Agreement to
Executive at such new address.”

5. The Employment Agreement is further amended by deleting “California” in
Section 14 and substituting the following in lieu thereof:

“the State of Delaware, without regard to its conflicts of law provisions”.

6. An “Exhibit A” entitled “Indemnification Agreement,” shall be added to the
Employment Agreement, which shall be identical to “Exhibit A” of this Amendment.
Such Indemnification Agreement shall be executed by both Company and Executive
simultaneously with the execution of this Amendment.

7. In all other respects, the Employment Agreement shall continue in full force
and effect; and the parties’ rights and obligations shall be governed by the
terms of the Employment Agreement as modified herein. To the extent that any
conflict may exist between any term or provision of this Amendment and any term
or provision of the Employment Agreement, such term or provision of this
Amendment shall control.

IN WITNESS WHEREOF, the parties have executed, through their duly authorized
representatives, this Amendment on the Effective Date set forth above.

     
/s/ Gerald E. Bisbee, Jr., Ph.D.                 
GERALD E. BISBEE, JR
  /s/ Brion D. Umidi                    
REGEN BIOLOGICS, INC.            
Gerald E. Bisbee, Jr., Ph.D.        
  By: Brion D. Umidi              
March 25, 2004                             
Date
  Senior Vice President, Chief Financial
Officer and Chief Accounting Officer            
Title     March 25, 2004                                    
Date

-2-



--------------------------------------------------------------------------------



 



Exhibit A
Indemnification Agreement

-3-